Order entered October 30, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01347-CV

                          IN RE KEVIN MENNIEFEE, Relator

                     Original Proceeding from the 86th District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 28736A-86

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE